Title: To Thomas Jefferson from Martha Jefferson Carr, 15 April 1784
From: Carr, Martha Jefferson
To: Jefferson, Thomas



Dear Brother
Spring forest. April. 15. 1784.

I received yours of Jan. 18. but that of Dec. 19. has never come to hand. I am much concerned to hear of your Indisposition but as you ware recruiting when you wrote hope by this time your health is reestablished. I took Peter with me and paid a visit to Bear castle about Christmas whare I met with Mr. Overton from whome I had frindly assurances of his willingness to Instruct him. From thence he Accompanyed that Gentleman up. I was detaind two months at Bear castle by bad weather. When I return’d I received a very imperfect message left by Mr. Stuart at Mr. Bollings, that Mr. Short had pointed out a School up the Country for Peter. I heard no more of it till some short time ago. Upon his receiving a letter from Mr. Short he came home to be furnished with summer clothes. We fixt him with all possable Expedition, and I sent him to Monticello from whence Mr. Shorts letter informed him Mr. Key had instructions to send him to an accadimy call’d Liberty Hall in Rock Bridge County, which he said was under very Excellent regulations; but Mr. Key refused to send him upon which he is gone to Mr. Overton agane. Mr. Short had written to me upon the Subject before he wrote to Peter, but his letter miscarryed. I should by no menes have thought of giveing Mr. Key the trouble of sending him had I horses, but have but one in the world that I beleive could possably performe the Journey. I am now trying to purches or  hire tho it really seems Impracticable in this Neighbourhood. If I succeed shall send them Immediately to carry him.—Nancy has taken up her abode with me. She came down about a month ago very unwell and continues so yet, tho at present she is on a visit at Fairfields. Inclosed is a memorandum She requests me to send you.—When did you hear from Patsy, is she pleased with her Situation? My neighbour Mr. Hilton was at Eppington last week, your little ones ware well and very spritly, little Lucy prattles Every thing she hears, Polly and I carry on a corrispondence, and nothing prevents my seeing them but the want of horses.—I can with much pleasure informe you that I am a Grand Mother, and give you the joy of beeing a great Uncle. Jenny Cary has a fine son and was very well when I heard from her.—Mr. Bollings family is well Except my Sister who is I think in a very declineing State of health.—When shall we see you? Adieu my Dear Brother and beleive me to be your Affectionate Sister

M Carr

